Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-2, 4-10, 12-18 and 20 is indicated because the prior art of record does not show or suggest generating, by the independent resonance circuit of the first coil disk, a resonance voltage, when the first coil disk is heating and the second coil disk is not heating; and generating, by the independent resonance circuit of the second coil disk, a resonance voltage, when the first coil disk is not heating and the second coil is heating, wherein each heating period comprises four half-wave periods of the AC power supply, in which, the first heating time period comprises a first half-wave period and a second half-wave period, the second heating time period comprises a third half-wave period, and both the first coil disk and the second coil disk stop heating in a fourth half-wave period as recited in claims 1-2, 4-10, 12-18 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 19, 2022